NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



LARRY PARK,                              )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-3032
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for Polk
County; Wayne Durden, Judge.

Appeal from the Circuit Court for Polk
County; Wayne Durden, Judge.

Ashley Moody, Attorney General,
Tallahassee and Laurie Benoit-Knox,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and BLACK, JJ., and CASE, JAMES, R., ASSOCIATE SENIOR
JUDGE, Concur.